                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 NEDRA POLK,                                  :       Case No. 1:19-cv-00001
                                              :
        Plaintiff,                            :       Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 SABER HEALTHCARE GROUP, LLC.                 :
                                              :
         Defendant.                           :

                                ORDER OF DISMISSAL

        Before the Court is a stipulated motion (Doc. 12) for an order of dismissal with

prejudice. The parties also request the Court retain jurisdiction over settlement to the

extent necessary. (Id. at 1).

        Accordingly, for good cause shown and upon consideration of the parties’

stipulated motion to dismiss pursuant to Rule 41(a)(2), it is hereby ordered that:

        1.    With consent of the parties, the Court shall retain jurisdiction over the

              settlement of this matter, to the extent necessary; and

        2.    Except as provided in Paragraph 1, the case is DISMISSED with

              prejudice, and shall be TERMINATED on the docket of this Court; and

        3.    Per their agreement, the parties will pay their own costs and attorneys’ fees.


        IT IS SO ORDERED.

Date:    7/8/2021                                              s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge
